United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
U.S. POSTAL SERVICE, WALLINGFORD
STATION, Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1005
Issued: November 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 19, 2008 appellant filed a timely appeal from a March 8, 2007 merit
decision of the Office of Workers’ Compensation Programs, affirming termination of his
compensation benefits and a nonmerit decision dated December 11, 2007 denying his request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of this claim.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
benefits effective November 29, 2006; (2) whether he established any continuing disability or
residuals subsequent to November 29, 2006; and (3) whether the Office properly denied further
review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 10, 2005 appellant, then a 56-year-old motor vehicle operator, sustained injury
to his low back while off-loading a pallet from a truck. The Office accepted the claim for lumbar

strain/sprain and aggravation of bilateral upper arm and shoulder strain/sprain. On June 6, 2006
it accepted appellant’s claim for a recurrence of disability beginning June 18, 2005.
In a March 1, 2006 report, Dr. Howard Cushner, an attending Board-certified internist
with a subspecialty in nephrology, diagnosed chronic kidney disease. He noted appellant had
chronic back pain since May 2005. Appellant was totally disabled from performing his usual
work as a driver. Dr. Cushner requested that a functional capacity evaluation be performed.
On June 5, 20061 Dr. Karen M. Wooten, a Board-certified physiatrist, noted appellant had
complaints of thoracic pain due to an employment injury the prior year. Appellant related that he
had back pain for many years and the pain in his mid-thoracic region became persistent since the
May 10, 2005 employment injury. Dr. Wooten diagnosed post-traumatic stress disorder, major
depressive disorder, shoulder problems, neck problems and chronic pain. A physical
examination revealed discomfort on palpation in the T5 to T8 paraspinal area, greater on the
right than the left and sensation intact to light touch throughout the upper extremity and lower
extremity dermatomes bilaterally. Diagnostic studies showed a mild to moderate L2 to S1
degenerative joint disease based on a June 2005 magnetic resonance imaging (MRI) scan.
Dr. Wooten attributed appellant’s mid-thoracic back pain to his work injury in 2005.
In a May 22, 2006 report, Dr. Charles S. Paxson, a Board-certified internist with a
subspecialty in rheumatology, obtained a history of low back pain since 1979. He noted that the
pain became worse with right leg and buttock numbness, since the May 2005 employment injury.
Since the employment injury appellant also had mid-thoracic and lower right rib cage pain.
On August 7, 2006 Dr. Wooten diagnosed chronic pain syndrome, multiple pain
complaints and mechanical mid-thoracic back pain which she attributed to a June 5, 2005
employment injury. She reported that appellant had “a lot of difficulty just sitting in the clinic
today” and had used eight days of leave for a recent pain flare-up. Appellant was seen for his
pain complaints and a recommendation for a functional capacity evaluation. Dr. Wooten noted
that appellant was disabled from performing his duties as a truck driver due to chronic pain.
On August 16, 2006 Dr. Wooten again requested a consult for appellant’s pain condition.
She noted a provisional diagnosis of chronic low back pain which had been present since a
May 2005 injury when appellant injured himself while moving pallets.
On August 9, 2006 the Office referred appellant to Dr. Joan Sullivan, a Board-certified
orthopedic surgeon, for a second opinion evaluation. Dr. Sullivan was asked to address whether
appellant continued to have residuals of his accepted conditions, whether his employment injury
aggravated any preexisting conditions and whether he was capable of performing his date-ofinjury job. In a September 25, 2006 report, she reviewed medical evidence, a statement of
accepted facts and set forth findings on physical examination. Dr. Sullivan diagnosed lumbar
strain and bilateral shoulder pain due to the May 10, 2005 employment injury. She determined
that appellant had mild cervical disc disease, bilateral acromioclavicular joint arthritis and mild
degenerative changes of the right shoulder glenohumeral joint, which were preexisting and not
aggravated by the accepted employment injury. A physical examination revealed limited right
1

This is the date of the note and the entry date is June 7, 2006.

2

shoulder range of motion due to pain and no crepitus in the shoulder range of motion.
Dr. Sullivan reported that appellant had multiple pain complaints as well as “nonanatomic,
nonphysiologic findings also on examination.” As to the May 5, 2005 employment injury, she
opined that appellant was capable of performing his usual duties. However, Dr. Sullivan opined
that appellant’s nephrectomy and preexisting nonemployment-related lumbar disc disease
restricted him from performing his usual employment as a motor vehicle operator. Appellant
had no disability or limitation due to his accepted conditions and any limitations or disability
were due to nonemployment-related conditions. Dr. Sullivan concluded that appellant’s
accepted lumbar sprain and bilateral upper shoulder condition had resolved. She noted there
were no objective findings to support his complaints “other than limitations in range of motion,
many of which would have preexisted and are not related to his industrial injury.” In an attached
September 25, 2006 work capacity evaluation form (OWCP-5c), Dr. Sullivan advised that
appellant’s work restrictions were due to his nonemployment and preexisting lumbar disc
disease.
On October 19, 2006 the Office proposed to terminate appellant’s compensation, finding
that the medical evidence established that he no longer had any residuals or disability due to his
accepted work injury. In a November 10, 2006 response, appellant disagreed with Dr. Sullivan’s
September 25, 2006 report.
On November 9, 2006 Dr. Wooten again requested a consult on appellant’s chronic pain
condition. She noted a provisional diagnosis of chronic low back pain which had been present
since the May 2005 injury.
By decision dated November 29, 2006, the Office finalized the termination of appellant’s
wage-loss and medical benefits effective that date. It found that he no longer had any residuals
or disability due to his accepted May 10, 2005 employment injury. The weight of the medical
evidence rested with the opinion of Dr. Sullivan.
In a letter dated February 12, 2007, appellant requested reconsideration. He submitted
medical and factual evidence, including a February 1, 2007 report from Dr. Paxson who noted
appellant’s low back symptoms have worsened and that his “mid-thoracic pains seem to be new
since the May 2005 event.” Dr. Paxson advised that appellant was unable to perform his usual
duties as a driver. He stated that multiple physicians and objective studies “have not found
evidence for a reproducible, specific problem in the area” and that any further testing was
unlikely to provide clarification. Dr. Paxon stated:
“It seems inescapable that these conditions now are symptomatically worse; with
the addition of the thoracic pains and that we cannot define why. I join the chorus
of other examiners who believe [appellant]’s worsened symptoms have evolved as
a result of his event in May 2005, and that he deserves a [functional] [capacity]
[evaluation] to see if there is alternative work open to him.”
By decision dated March 8, 2007, the Office denied modification of the November 29,
2006 decision terminating his compensation benefits.

3

In a March 23, 2007 progress note, Dr. Timothy J. Lee, a treating physician, reported a
history of chronic pain since May 2005 as a result of a lifting injury at work. He diagnosed
chronic pain syndrome. In a July 27, 2007 progress note, Dr. Lee diagnosed chronic low back
pain and chronic pain syndrome.
On September 12, 2007 appellant requested reconsideration. He submitted Veterans
Administration rating decisions dated March 15, 1996, January 21, 2003 and May 15, 2007 and
an August 7, 2006 progress note from Dr. Wooten. In an April 7, 2007 report, Dr. Shan Jiang, a
Board-certified family practitioner, who noted that appellant’s service-connected claim had been
accepted for right lower extremity hypothesia and L2-3, L3-4, L4-5 and L5-S1 degenerative disc
disease by the Veterans Administration (VA). He concluded that the accepted conditions should
be changed to lumbar degenerative disc disease at L2-3, L3-4, L4-5 and L5-S1 and IVDS
bilateral-lateral femoral cutaneous nerve.
In a nonmerit decision dated December 11, 2007, the Office denied appellant’s request
for reconsideration.2
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.3 After it has determined that an
employee has disability causally related to his federal employment, the Office may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.4 The Office’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability. To terminate authorization for medical treatment, the Office must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.6
ANALYSIS -- ISSUE 1
Appellant’s claim was accepted for lumbar strain/sprain and aggravation of bilateral
upper arm and shoulder strain/sprain. The Board finds that the weight of the medical evidence is
represented by the report of Dr. Sullivan and establishes that appellant had no employmentrelated disability on or after November 29, 2006.
2

The Board notes that, following the December 11, 2007 nonmerit decision, the Office received additional
evidence. The Board may not consider new evidence on appeal. See 20 C.F.R. § 501.2(c); Donald R. Gervasi, 57
ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
3

Paul L. Stewart, 54 ECAB 824 (2003).

4

Elsie L. Price, 54 ECAB 734 (2003).

5

See Del K. Rykert, 40 ECAB 284 (1988).

6

James F. Weikel, 54 ECAB 660 (2003).

4

In a September 25, 2006 report, Dr. Sullivan reviewed appellant’s history of injury and
medical treatment for the accepted lumbar and shoulder strains. She noted that appellant had
several preexisting medical conditions but found that they had not been aggravated by the
accepted injury. Dr. Sullivan also found that his accepted lumbar strain and bilateral upper arm
and shoulder strains had resolved. She stated that appellant had no disability or limitation due to
his accepted employment injuries and that any limitations or disability were due to
nonemployment conditions. Dr. Sullivan noted that there were no objective findings which
supported appellant’s ongoing subjective complaints other than limitations in range of motion,
which preexisted his injury and were not related to his federal employment.
In reports dated June 6 and August 7, 2006, Dr. Wooten, an examining Board-certified
physiatrist, diagnosed thoracic pain, post-traumatic stress disorder, shoulder and neck problems
and chronic pain, which she attributed to appellant’s employment injury. She noted that
appellant had chronic back pain since the May 10, 2005 employment injury. The Board notes
that several conditions diagnosed by Dr. Wooten have not been accepted as employment related.
It is appellant’s burden of proof to establish causal relationship between the diagnosed conditions
and his employment.7 Dr. Wooten presented no rationale or explanation in support of her
conclusion that appellant’s chronic back pain and thoracic pain were due to his May 10, 2005
employment injury. While she noted that appellant sustained his injury in May 2005 while
lifting a pallet from a truck, she did not explain how residuals of his accepted conditions
contributed to his thoracic pain or chronic pain.8 The Board has previously held that mere
conclusory statements, not fortified by explanation, are insufficient to establish causal
relationship between an employment incident and a diagnosed condition.9 The Board finds that
Dr. Wooten’s reports do not establish that appellant had continuing work-related residuals and
are insufficient to create a conflict with Dr. Sullivan’s report.
Similarly, the March 1, 2006 report by Dr. Cushner and May 22, 2006 report by
Dr. Paxson are also insufficient to create a conflict with Dr. Sullivan’s report. Dr. Cushner
diagnosed chronic kidney disease and noted appellant has had chronic back pain since
May 2005. Dr. Paxson diagnosed low back pain since 1979, which had worsened. Neither
physician provided any opinion as to how appellant’s conditions were causally related to his
accepted employment injury. The Board has held that medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship10 Merely noting that appellant has had a back condition since
May 2005 does not qualify as an opinion as to the cause of his condition as neither physician
discussed what happened in May 2005 or noted the employment injury.

7

Jaja K. Asaramo, 55 ECAB 200 (2004).

8

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
9

Id.

10

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007).

5

The September 25, 2006 report of Dr. Sullivan is based on an accurate factual
background and provides medical rationale for her conclusions.11 The Office met its burden of
proof to terminate appellant’s benefits. The weight of the medical evidence establishes that
residuals of his employment-related condition ceased.
LEGAL PRECEDENT -- ISSUE 2
After termination or modification of compensation benefits, clearly warranted on the
basis of the evidence, the burden for reinstating compensation shifts to appellant.12 In order to
prevail, appellant must establish by the weight of the reliable, probative and substantial evidence
that he had an employment-related disability, which continued after termination of compensation
benefits.
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence, which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between
appellant’s diagnosed condition and the implicated employment factors.13 The opinion of the
physician must be based on a complete factual and medical background of appellant, must be one
of reasonable medical certainty and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by appellant.14
ANALYSIS -- ISSUE 2
The Board finds that appellant did not meet his burden of proof in establishing that he
had continuing employment-related disability or residuals after November 29, 2006.
Appellant requested reconsideration after the Office met its burden of proof to terminate
his compensation benefits. In support of his request, he submitted a February 1, 2007 report
from Dr. Paxson, who submitted findings similar to his prior report and concluded that
appellant’s back condition had worsened since the May 2005 employment injury and that his
“mid-thoracic pains seem to be new.” Dr. Paxson noted that he was unable to define why
appellant had thoracic pain and his symptoms had worsened. He recommended a functional
capacity evaluation (FCE). However, Dr. Paxon did not explain how appellant had any
continuing employment-related condition. While he concluded that appellant’s condition had
worsened following the injury based on medical reports by appellant’s various physicians, he did
11

Michael S. Mina, 57 ECAB 379 (2006) (in assessing medical evidence, the weight of such evidence is
determine by its reliability, its probative value and its convincing quality; the opportunity for and thoroughness of
examination, the accuracy and completeness of the physician’s knowledge of the facts and medical history, the care
of analysis manifested and the medical rationale expressed in support of the physician’s opinion, are facts which
determine the weight to be given to each individual report).
12

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Virginia Davis-Banks, 44 ECAB 389 (1993); Joseph M.
Campbell, 34 ECAB 1389 (1983).
13

Kathryn E. Demarsh, 56 ECAB 677 (2005).

14

Bobbie F. Cowart, 55 ECAB 746 (2004); Victor J. Woodhams, 41 ECAB 345 (1989).

6

not provide sufficient explanation or rationale to establish that any continuing condition or
disability was caused by his accepted injuries.15 The Board finds that his report was insufficient
to establish that appellant had any continuing residuals of his employment-related conditions
after November 29, 2006.
LEGAL PRECEDENT -- ISSUE 3
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,16 the Office’s regulation provides that a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.17 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.18 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review of the merits.19
ANALYSIS -- ISSUE 3
The Board finds that the Office properly denied appellant’s request for merit review. The
underlying issue for reconsideration was whether the Office properly terminated appellant’s
compensation effective November 29, 2006.
In support of his September 11, 2007 request for reconsideration, appellant noted that the
VA had increased his disability rating. Appellant’s allegation does not show that the Office
erroneously applied or interpreted a specific point of law or advance a relevant legal argument
not previously considered. The underlying issue is medical in nature. The fact that the VA
increased his disability rating for his back condition is not relevant to the issue of whether his
May 10, 2005 injury in civilian employment caused ongoing residuals on disability. A finding of
disability by the VA has no bearing on a disability finding under the Act as each statute has
different standards of medical proof on the question of causal relation. Therefore, disability
under one statute does not establish disability under the other statute.20 This argument does not
constitute a basis for reopening appellant’s case for further merit review. Consequently,
15

See Jimmie H. Duckett, supra note 8; Franklin D. Haislah, supra note 8.

16

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
17

20 C.F.R. § 10.606(b)(1)-(2). See Susan A. Filkins, 57 ECAB 630 (2006).

18

Id. at § 10.607(a).

19

20 C.F.R. § 10.608(b). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006) (when an application for review of the
merits of a claim does not meet at least one of the three regulatory requirements the Office will deny the application
for review without reviewing the merits of the claim).
20

H.S., 58 ECAB ___ (Docket No. 07-582, issued June 14, 2007); John E. Cannon, 55 ECAB 585 (2004); David
Budzik, 52 ECAB 339 (2001).

7

appellant is not entitled to a review of the merits of his claim based on the first and second
above-noted requirements under section 10.606(b)(2).
Appellant also submitted a July 27, 2007 progress note by Dr. Lee, an August 7, 2006
report by Dr. Wooten and an April 7, 2007 report by Dr. Jiang. The submission of Dr. Jiang’s
April 7, 2007 report and Dr. Lee’s July 27, 2007 progress report does not require reopening of
his claim for merit review because they are not relevant to the main issue of the present case.21
The April 7, 2007 report and July 27, 2007 progress note provide no opinion on whether
appellant continued to have any residuals or disability due to his accepted May 5, 2005
employment injury. Dr. Jiang opined that appellant’s accepted VA conditions be changed and
did not mention the accepted employment-related injury. Dr. Lee diagnosed chronic low back
pain and chronic pain syndrome with no opinion as to causation. The August 7, 2006 report of
Dr. Wooten was previously considered by the Office when it terminated his compensation
benefits on November 29, 2006. Evidence which repeats or duplicates evidence already in the
case record has no evidentiary value and does not constitute a basis for reopening a case.22
Appellant has not submitted any relevant and pertinent new evidence, advanced a legal
argument not previously considered by the Office, nor argued that the Office erroneously
interpreted a specific point of law. Thus, he has not met the criteria to have the Office reopen his
case for review on the merits.23
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation and
medical benefits effective November 29, 2006 and that appellant did not meet his burden of
proof in establishing that he was disabled as a result of his previous employment injuries after
November 29, 2006. The Board further finds that the Office properly declined to reopen
appellant’s claim for consideration of the merits on December 11, 2007.

21

F.R., 58 ECAB ___ (Docket No. 05-15, issued July 10, 2007) (evidence that does not address the particular
issue involved does not constitute a basis for reopening a case).
22

J.P., 58 ECAB ___ (Docket No. 06-1274, issued January 29, 2007).

23

M.E., 58 ECAB ___ (Docket No. 07-1189, issued September 20, 2007) (when an application for
reconsideration does not meet at least one of the three requirements enumerated under section 10.606(b)(2), the
Office will deny the application for reconsideration without reopening the case for a review on the merits).

8

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 11 and March 8, 2007 and November 29, 2006 are
affirmed.
Issued: November 17, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

